
	

113 HRES 690 IH: Honoring the 70th anniversary of the Warsaw Uprising.
U.S. House of Representatives
2014-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 690
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2014
			Mr. Lipinski (for himself, Ms. Kaptur, Mr. Turner, Mr. Diaz-Balart, Mr. Quigley, Mr. Benishek, Mr. Doggett, Mr. Tonko, Mr. Murphy of Pennsylvania, and Ms. Schakowsky) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Honoring the 70th anniversary of the Warsaw Uprising.
	
	
		Whereas August 1, 2014, marks the 70th anniversary of the Warsaw Uprising, a heroic event during
			 World War II during which citizens of Poland, against all odds, fought
			 against the Nazi occupation of Warsaw;
		Whereas, on August 1, 1944, the Polish Home Army, with limited supplies and armed with mostly
			 homemade weapons, rose up against the Nazis to fight the nationwide
			 occupation of Poland by Nazi Germany;
		Whereas the Polish resistance fought German forces for 63 days, suffering extreme hardship,
			 retribution, and personal sacrifice, and during which approximately
			 250,000 Poles were killed, wounded, or went missing;
		Whereas Adolf Hitler ordered the destruction of Warsaw as punishment for the uprising, leaving 85
			 percent of the city of Warsaw in ruins, including many historical
			 buildings and monuments;
		Whereas the actions of the Polish resistance inspire people throughout the world who fight for
			 freedom and democracy; and
		Whereas the actions of the Polish people during the Warsaw Uprising were a significant contribution
			 to Allied war efforts during World War II and those actions continue to be
			 respected and remembered throughout Poland: Now, therefore, be it
		
	
		That the House of Representatives recognizes the 70th anniversary of the Warsaw Uprising, which
			 occurred during World War II and serves as a symbol of heroism and the
			 power of the human spirit.
		
